I am satisfied, notwithstanding the laws of the United States in reference to bonded warehouses, that the defendants are to be held to the liabilities and responsibilities of ordinary warehousemen, and yet I cannot concur with my brethren in the affirmance of the judgment below.
As warehousemen the defendants were charged with the duty of keeping the property intrusted to them with ordinary care. I think the undisputed evidence shows that they did this.
I think the court erred in refusing to charge the sixth request, as follows: "If the goods were stolen by burglars breaking into the store at night, through the scuttle, after it was closed for the night, the defendants are not responsible." This request was based upon the evidence, and there was nothing in the case calling for its qualification; and it cannot well be claimed that it was, substantially, contained in the charge as made. The evidence showed that the store was properly constructed, and there was no want of ordinary care and prudence in its management. It seems to me that the defendants took extraordinary care to secure the safety of the goods intrusted to them Hence the unqualified charge should have been given as requested.
The court also erred in refusing to charge the eleventh request, as follows: "If the goods were stolen by burglars entering through the scuttle at night, ordinary care on the part of these defendants did not require that they should ascertain, before the burglary, the best known methods of securing the scuttle against burglars, and securing it in that way." There is nothing in the charge as made covering this request.
Upon these grounds, without stating my reasons in full, I am for reversal of the judgment and a new trial.
All concur for affirmance, except EARL, C., dissenting.
Judgment affirmed. *Page 189